Exhibit 10.34

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”), dated as of April 5, 2011
(the “Execution Date”), is made by and between GenMark Diagnostics, Inc.
(“Company”) and Hany Massarany (“Executive”).

The parties agree as follows:

1. Employment/Start Date. Executive’s employment shall commence on a date
determined by Executive (“Start Date”) which shall be no later than four weeks
following the Execution Date. As of the Start Date, Company hereby employs
Executive, and Executive hereby accepts such employment, upon the terms and
conditions set forth herein. It is noted, that while Executive will perform the
tasks contemplated hereby on behalf of the Company, he will be employed by the
Company’s wholly-owned operating subsidiary, Clinical Microsensors, Inc. Between
the Execution Date and the Start Date, Executive shall provide services to the
Company, up to a maximum of 20 hours per week, as a consultant.

 

2. Duties.

2.1 Position. Commencing on the Start Date, Executive is employed as President
and Chief Executive Officer and shall have the duties and responsibilities
assigned by Company’s Board of Directors (“Board of Directors”) both upon
initial hire and as may be reasonably assigned from time to time and shall
report directly to the Board of Directors. Notwithstanding the foregoing,
Executive shall have such authority, power, responsibilities and duties as are
inherent in his positions (and the undertakings applicable to his positions) and
necessary to carry out his responsibilities and the duties required of him
hereunder. The Board of Directors reserves the right to modify Executive’s
duties at any time in its sole and absolute discretion; provided, however, that
Executive shall not, without his consent, be assigned duties that would be
inconsistent with those of a chief executive officer of a comparable company to
the Company. In addition, Executive shall be elected to serve as a member of
Company’s Board of Directors during Executive’s employment with Company.

2.2 Full-time. Commencing on the Start Date, Executive agrees that he shall
perform his duties faithfully and efficiently and to the best of his abilities,
subject to the directions of the Board of Directors. Executive shall devote
Executive’s full business time and efforts to the performance of Executive’s
assigned duties for Company, unless Executive notifies the Board of Directors in
advance of Executive’s intent to engage in other paid work and receives the
Board of Directors’ express written consent to do so. Notwithstanding the
foregoing, during his employment, Executive may devote reasonable time to the
supervision of his personal investments and activities involving professional,
charitable, community, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar types of activities, to the extent that such
other activities do not interfere with the performance of Executive’s duties
under this Agreement, are not competitive with the Company, do not violate the
provisions of section 9 below or otherwise conflict in any material way with the
business of the Company; provided, however, that Executive shall not serve on
the board of directors of any business, or hold any other position with any
business, without the prior consent of the Board of Directors, which consent
shall not be unreasonably withheld or delayed.

 

1



--------------------------------------------------------------------------------

2.3 Work Location. Executive’s principal place of work shall be located in
Carlsbad, California.

3. At-Will Employment. Executive’s employment with Company is at-will and not
for any specified period and may be terminated at any time, with or without
Cause (as defined below) or advance notice, by either Executive or Company
subject to the provisions regarding termination set forth below in section 8. No
representative of Company, other than the Board of Directors, has the authority
to alter the at-will employment relationship. Any change to the at-will
employment relationship must be by specific, written agreement, authorized by
the Board of Directors. Nothing in this Agreement is intended to or should be
construed to contradict, modify or alter this at-will relationship.

4. Compensation.

4.1 Base Salary. Commencing on the Execution Date, as compensation for
Executive’s performance of Executive’s duties hereunder, Company shall pay to
Executive an initial Base Salary of Four Hundred Fifty Thousand Dollars
($450,000) per year payable in accordance with the normal payroll practices of
Company, less required deductions for state and federal withholding tax, social
security and all other employment taxes and payroll deductions. In the event
Executive’s employment under this Agreement is terminated by either party, for
any reason, Executive will earn the Base Salary prorated to the date of
termination. The Base Salary shall be reviewed for increases by the Board of
Directors in good faith, based upon Executive’s performance, not less often than
annually. The term “Base Salary” shall refer to the Base Salary as so increased
by the Board of Directors.

4.2 Incentive Compensation. Executive will be eligible to participate in
Company’s performance incentive compensation bonus program (the “Annual Bonus
Program”) with a target annual bonus equal to 75% of Executive’s Base Salary for
2011 and 100% of Executive’s Base Salary in subsequent years (“Target”). The
Annual Bonus Program shall provide that Executive may earn up to a maximum of
150% of the Target then in effect based on exceeding the objectives or
milestones established by the Compensation Committee of the Board of Directors
(the “Compensation Committee”). For calendar year 2011, Executive will be
guaranteed a minimum bonus equal to a pro rata portion of 50% of Executive’s
Target calculated based on the portion of the calendar year during which
Executive performs services for the Company following the Execution Date (the
“2011 Guaranteed Bonus”). Except with respect to the portion of the 2011 annual
bonus that represents the 2011 Guaranteed Bonus, the actual amount of the annual
bonus earned by and payable to Executive in any year shall be determined upon
the satisfaction of goals and objectives established by the Compensation
Committee and communicated to Executive, and shall be subject to such other
terms and conditions of the Company’s Annual Bonus Program as in effect from
time to time. Each bonus paid under the Annual Bonus Program shall be paid to
Executive no later than March 15th of the calendar year following the calendar
year in which the bonus is earned.

 

2



--------------------------------------------------------------------------------

4.3 Equity Grants. On the Execution Date, Executive shall be granted (i) a
non-qualified stock option to purchase 275,000 shares of Company’s Common Stock,
par value $0.0001 per share (the “Common Stock”), at a per share exercise price
equal to the fair market value of a share of Common Stock on the date of the
grant (the “Option”), on the terms and conditions set forth in this Agreement,
the Company’s 2010 Equity Incentive Plan (the “Plan”) and the corresponding
Option Agreement by and between Company and Executive (the “Option Agreement”),
in the form attached hereto as Exhibit A and (ii) a restricted stock award of
176,739 shares of the Company’s Common Stock, par value $0.0001 (the “Restricted
Stock”), on the terms and conditions set forth in this Agreement, the Plan and
the corresponding Restricted Stock Purchase Agreement by and between the Company
and Executive (the “Purchase Agreement’), in the form attached hereto as Exhibit
B. The terms of the Option Agreement and the Purchase Agreement shall take
precedence over any conflicting terms in the Plan. In the event of a Change in
Control (as defined in the Plan), the Option, the Restricted Stock and all
future options and shares of restricted stock granted to Executive by Company
shall immediately vest in full and, in a transaction pursuant to which the
shareholders of Company receive cash consideration, Executive shall surrender
Executive’s options to Company and shall receive a cash payment in an amount
equal to the number of shares of Common Stock then subject to the options
multiplied by the excess, if any, of the fair market value of a share of Common
Stock as of the date of the Change in Control, over the exercise price per share
of the Common Stock subject to the options.

4.4 Performance and Salary Review. The Board of Directors will periodically
review Executive’s performance on no less than an annual basis. Adjustments to
Base Salary or other compensation, if any, will be made by the Board of
Directors in its sole and absolute discretion; provided, however, that
Executive’s Base Salary and Target shall not be reduced from the levels set
forth in this Agreement or the levels established by the Board of Directors
through future increases in Executive’s Base Salary and Target.

5. Other Benefits.

5.1 Savings and Retirement Plans. Commencing on the Start Date, Executive shall
be entitled to participate in all qualified and non-qualified savings and
retirement plans applicable generally to other executives of Company, in
accordance with the terms of the plans, as may be amended from time to time.

5.2 Welfare Benefit Plans. Commencing on the Start Date, Executive and/or his
eligible dependents shall be eligible to participate in and shall receive all
benefits under the Company’s welfare benefit plans and programs applicable
generally to other executives of Company, in accordance with the terms of the
plans, as may be amended from time to time.

5.3 Vacation. Executive shall be entitled to paid vacation time consistent with
the applicable policies of Company as in effect from time to time, but in any
event no less than four weeks of such vacation per year.

5.4 Fringe Benefits. Executive shall be entitled to such fringe benefits as may
be available generally to other executives of Company.

 

3



--------------------------------------------------------------------------------

5.5 Unpaid Retention Bonus. If Executive’s employer from his immediately
preceding employment fails to pay all or any portion of the final retention
payment due to Executive in April 2011, then the Company shall reimburse
Executive for any unpaid amount up to a total of $250,000, in two equal cash
payments, the first made on May 31, 2011 and the other made on November 30,
2011.

6. Business Expenses. Subject to subsection 8.8(c), Executive will be reimbursed
for all business-related travel and other expenses incurred in the performance
of Executive’s duties on behalf of Company in accordance with Company’s
policies. To obtain reimbursement, expenses must be submitted promptly with
appropriate supporting documentation and will be reimbursed in accordance with
Company’s policies.

7. Relocation Benefit. In exchange for Executive agreeing to relocate
Executive’s primary residence to San Diego County, California on or before
April 30, 2012, and performing the duties referenced in subsection 2.1 above,
Company will provide Executive with a relocation benefit. This will include the
Company’s direct payment for house hunting trips for Executive and Executive’s
immediate family, the moving of household goods and automobiles, closing and
finance costs actually incurred for the purchase of Executive’s primary
residence in San Diego County, California, and closing and commission costs
actually incurred for the sale of Executive’s existing home in Tucson, Arizona,
and from Executive’s Start Date through August 31, 2011, a temporary housing
allowance of up to $5,000 per month and reasonable commuting costs between
Tucson, Arizona and San Diego County, California (“Relocation Benefits”).
Company may require supporting documentation from Executive prior to providing
the above Relocation Benefits. The Relocation Benefits provided by Company,
other than expenses for moving household goods and personal effects from
Executive’s former residence to his new residence, will be included in
Executive’s gross income and subject to required deductions for state and
federal withholding tax, social security and all other employment taxes and
payroll deductions. Company does not make any representations regarding the tax
consequences of this benefit and Executive is advised to obtain Executive’s own
tax counsel for such information and guidance.

8. Termination of Executive’s Employment.

8.1 Termination Due to Death or Disability. Executive’s employment with the
Company shall terminate automatically on Executive’s death. In the event of
Executive’s Disability, as defined below, Company shall be entitled to terminate
his employment. In the event of termination of Executive’s employment by reason
of Executive’s death or Disability, Company shall pay to Executive (or his
estate, as applicable), within 10 business days after Executive’s termination of
employment or death, as the case may be, Executive’s Base Salary then in effect,
prorated to the date of termination, and any other amounts or benefits required
to be paid or provided by law or under any plan, program, policy or practice of
Company (collectively, the “Accrued Benefits”). In addition, Executive shall
receive a bonus pursuant to subsection 4.2 for the fiscal year in which the
termination of employment or death, as applicable, occurs based on actual
performance for such full fiscal year under the Annual Bonus Program, determined
solely by the achievement of those corporate financial goals and objectives
established for the officers of the Company, including Executive (and not upon
the achievement of any additional operating, strategic or other goals or
objectives established only for Executive,

 

4



--------------------------------------------------------------------------------

and without the exercise of any negative discretion), multiplied by a fraction,
the numerator of which is the number of days that Executive was employed by
Company during such fiscal year, and the denominator of which is 365. Such
prorated bonus shall be payable at the time that bonuses are payable to officers
of Company generally for such fiscal year (and not later than March 15 following
the year in which the termination of employment occurs). Upon Executive’s
termination of employment by reason of death or Disability, all outstanding
Company equity awards, including but not limited to the Option and the
Restricted Stock, shall vest and, in the case of stock options, become
exercisable on the date of termination and, in the case of stock options, remain
exercisable until the expiration date of such option. For purposes of this
Agreement, “Disability” means a physical or mental disability or infirmity of
Executive that prevents the normal performance of substantially all his duties
for a period in excess of 90 consecutive days or for more than 180 days in any
consecutive 12-month period. The payments contemplated by this Section 8.1 to be
made in the event of termination of Executive’s employment by reason of
Executive’s death or Disability shall be made in lieu of any other payments
contemplated to be made to Executive pursuant to any section of this Agreement
and all other Company obligations to Executive pursuant to this Agreement will
become automatically terminated and completely extinguished.

8.2 Termination for Cause by Company. Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (a) any act or omission that constitutes a
material breach by Executive of any of his material obligations under this
Agreement or the Employee Innovations and Proprietary Rights Agreement (in the
form attached hereto as Exhibit C), after a written demand for substantial
performance is delivered to Executive by the Board of Directors that
specifically identifies the manner in which the Board of Directors believes that
Executive has materially breached such obligations and Executive’s failure to
cure such alleged breach not later than 30 days following his receipt of such
notice; (b) Executive’s conviction of, or plea of nolo contendere to, any
felony; (c) Executive’s ongoing willful refusal to follow the proper and lawful
directions of the Board of Directors after a written demand for substantial
performance is delivered to Executive by the Board of Directors that
specifically identifies the manner in which the Board of Directors believes that
Executive has refused to follow its instructions and Executive’s failure to cure
such refusal not later than 30 days following his receipt of such notice; or
(d) any acts or omissions constituting willful misconduct by Executive
(including any violation of federal securities laws) which is materially and
demonstrably injurious to the financial condition or business reputation of
Company and its subsidiaries, taken as a whole. For purposes of this subsection
8.2, no act, or failure to act, on the part of Executive shall be considered
“willful” unless it is done, or omitted to be done, by Executive in bad faith or
without reasonable belief that Executive’s action or omission was in the best
interests of Company. Any act, or failure to act, based upon (i) authority given
pursuant to a resolution duly adopted by the Board of Directors or (ii) the
advice of counsel for Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of
Company. In the event Executive’s employment is terminated in accordance with
this subsection 8.2, Executive shall be entitled to receive the Accrued
Benefits. All other Company obligations to Executive pursuant to this Agreement
will become automatically terminated and completely extinguished. Executive will
not be entitled to receive the benefits described in subsections 8.3 and 8.4
below.

 

5



--------------------------------------------------------------------------------

8.3 Termination Without Cause by Company or by Executive for Good
Reason/Severance.

(a) Company may terminate Executive’s employment under this Agreement without
Cause at any time on thirty (30) days’ advance written notice to Executive. If
(i) Executive provides written notice to Company of the occurrence of Good
Reason event (as defined below) within 90 days after Executive has knowledge of
the circumstances constituting Good Reason, which notice shall specifically
identify the circumstances which Executive believes constitute Good Reason,
(ii) Company fails to correct the circumstances constituting “Good Reason”
within 30 days after such notice; and (iii) Executive resigns within six months
after the initial existence of such circumstances; then Executive’s termination
of employment shall constitute a resignation for Good Reason. In the event of
Company’s termination without Cause or Executive’s resignation for Good Reason,
Executive will receive (i) the Accrued Benefits and (ii) the sum of (A) the Base
Salary at the time of termination plus (B) the last annual bonus actually paid
to Executive prior to such termination (the “Severance Payment”). Subject to
Section 8.8, such Separation Payment shall be paid in a lump sum payment on the
sixtieth day following the termination date. In addition, (i) all outstanding
Company equity awards, including but not limited to the Option and the
Restricted Shares, shall vest and, in the case of stock options, become
exercisable on the date of termination and, in the case of stock options, remain
exercisable until the expiration date of such option and (ii) during the
one-year period commencing on the date of termination of employment, Company
shall reimburse Executive for a portion of any premium payments made in order to
continue his group health insurance pursuant to the terms of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) such that the health insurance
provided under COBRA during such one-year period shall have the same after-tax
cost to Executive and/or Executive’s family, as Executive would have been
required to pay pursuant to the Company’s plans, programs, practices and
policies providing health care had Executive’s employment continued under this
Agreement for such period (“Healthcare Continuation Coverage”). Notwithstanding
the foregoing, if Executive becomes re-employed with another employer and is
eligible to receive health care benefits under another employer-provided plan,
the reimbursement provided hereunder shall cease. Executive will only receive
the Severance Payment if Executive: (i) complies with all surviving provisions
of this Agreement as specified in subsection 12.8 below; (ii) executes a full
general release in a form attached hereto as Exhibit D, releasing all claims,
known or unknown, that Executive may have against Company arising out of or in
any way related to Executive’s employment or termination of employment with
Company which release shall contain a provision that provides that neither
Executive nor Company will make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the personal and/or business reputations, practices or
conduct of the other, and such release has become effective in accordance with
its terms prior to the 60th day following the termination date; and (iii) agrees
to cooperate with pending litigation during the one-year severance period,
subject to reimbursement of reasonable out-of-pocket travel costs and expenses.

(b) For purposes of this Agreement, resignation for “Good Reason” shall mean
termination of employment by Executive because of the occurrence of any of the
following events, without Executive’s prior written consent: (A) a material
breach of this Agreement by Company (including but not limited to a removal of
Executive from the office of Chief Executive Officer for a reason other than
Cause or Disability); (B) Executive’s failure to

 

6



--------------------------------------------------------------------------------

be elected or reelected to the Board of Directors; (C) a material diminution in
Executive’s then authority, duties or responsibilities; (D) a reduction by
Company in Executive’s Base Salary or Target; or (E) relocation of Executive’s
base office to an office that is more than 30 highway miles from Executive’s
base office prior to such relocation.

8.4 Change in Control Severance.

(a) In the event Executive’s employment is terminated without Cause (other than
pursuant to Section 8.1) or Executive resigns for Good Reason within six months
preceding or 24-months following a Change in Control (as defined in the Plan)
then in lieu of the payments and benefits contemplated by Section 8.3, Executive
shall be entitled to receive (i) the Accrued Benefits, (ii) the product of 2
multiplied by the sum of (A) Base Salary at the time of termination plus (B) the
last annual bonus actually paid to Executive prior to such termination (the
“Change in Control Severance Payment”), (iii) Healthcare Continuation Coverage
for the 24-month period following such termination of employment, and (iv) all
outstanding Company equity awards shall vest and, in the case of stock options,
become exercisable on the date of termination and, in the case of stock options,
remain exercisable until the expiration date of such option. In the event that
Executive’s employment shall be terminated by Company without Cause (other than
pursuant to Section 8.1) or by Executive for Good Reason within six months
preceding a Change in Control, Executive’s Change in Control Severance Payment
shall be reduced by any Severance Payments paid to Executive pursuant to
Section 8.3. Subject to Section 8.8, Company (or the successor thereto) shall
pay the Change in Control Severance Payment to Executive in a lump sum on the
sixtieth day following the Change in Control (in the case of Executive’s
termination of employment within six-months preceding a Change in Control) or
termination of employment (in the case of Executive’s termination of employment
within 24-months following a Change in Control).

(b) For purposes of this subsection 8.4, the term “Good Reason” shall have the
same meaning as such term is defined in subsection 8.3 with the following
modifications: (i) failure of Company to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement and (ii) upon or
within 24 months following a Change in Control, either (A) Executive is not the
chief executive officer of the publicly-traded entity resulting from such Change
in Control or of the publicly-traded parent of such entity, in either case
reporting directly to the board of directors of such publicly-traded entity or
such publicly-traded parent, or (B) there is no publicly-traded entity resulting
from such Change in Control and no publicly-traded parent of such entity.

8.5 Voluntary Resignation by Executive. Executive may voluntarily resign
Executive’s position with Company, at any time on thirty (30) days’ advance
written notice. In the event of Executive’s resignation, Executive will be
entitled to receive Executive’s Base Salary and benefits for the thirty-day
notice period and the Accrued Benefits. All other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished. In addition, Executive will not be entitled to receive
the benefits described in Sections 8.3 and 8.4 above.

8.6 Pay in Lieu of Notice Period. Should Company terminate Executive’s
employment without Cause or Executive voluntarily resign Executive’s employment
without

 

7



--------------------------------------------------------------------------------

Good Reason upon thirty (30) days’ advance written notice, Company reserves the
right to immediately relieve Executive of all job duties, positions and
responsibilities and provide Executive with payment of Executive’s then current
Base Salary for thirty (30) days in lieu of any portion of the notice period.

8.7 Resignation of Board or Other Positions. Should Executive’s employment
terminate for any reason, Executive agrees to immediately resign all other
positions (including board membership) Executive may hold on behalf of Company,
and take all necessary action to accomplish such resignation.

8.8 Application of Section 409A.

(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), (the
“Section 409A Regulations”) and which is payable upon Executive’s “termination
of employment” shall be paid unless and until Executive has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that Executive is a “specified employee” within the
meaning of the Section 409A Regulations as of the date of Executive’s separation
from service, no amount that constitutes a deferral of compensation which is
payable on account of Executive’s separation from service shall be paid to
Executive before the date (the “Delayed Payment Date”) which is the first day of
the seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date,
with interest at a rate of 5% per annum.

(b) Company intends that income provided to Executive pursuant to this Agreement
will not be subject to taxation under Section 409A of the Code and the
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. The payments
to Executive pursuant to this Agreement are intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4).
However, Company does not guarantee any particular tax effect for income
provided to Executive pursuant to this Agreement. In any event, except for
Company’s responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, Company shall not be responsible for
the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

(c) Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the

 

8



--------------------------------------------------------------------------------

end of the year after the year in which such expense was incurred; and (3) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.

(d) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

9. No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, or other
activities that create a conflict of interest. Such work and/or activities shall
include, but is not limited to, directly or indirectly competing with Company in
any way, or acting as an officer, director, employee, consultant, stockholder,
volunteer, lender, or agent of any business enterprise of the same nature as, or
which is in direct competition with, the business in which Company is now
engaged or in which Company becomes engaged during the term of Executive’s
employment with Company, as may be determined by the Board of Directors in its
sole discretion. If Company’s Board of Directors believes such a conflict exists
during the term of this Agreement, the Board of Directors may ask Executive to
choose to discontinue the other work and/or activities or resign employment with
Company.

10. Confidentiality and Proprietary Rights. As a condition of employment,
Executive agrees to read, sign and abide by Company’s Confidentiality and
Non-Disclosure Agreement which is attached hereto as Exhibit E.

11. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in sections 9-10 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security.

12. General Provisions.

12.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

12.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

12.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
arising under this Agreement unless a statutory section at issue, if any,
authorizes the award of attorneys’ fees to the prevailing party.

12.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being

 

9



--------------------------------------------------------------------------------

intended that the parties shall receive the benefit contemplated herein to the
fullest extent permitted by law. If a deemed modification is not satisfactory in
the judgment of such arbitrator or court, the unenforceable provision shall be
deemed deleted, and the validity and enforceability of the remaining provisions
shall not be affected thereby.

12.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

12.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California. Each
party consents to the jurisdiction and venue of the state or federal courts in
San Diego, California, if applicable, in any action, suit, or proceeding arising
out of or relating to this Agreement.

12.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.

12.8 Survival. Sections 8 (“Termination of Executive’s Employment), 9 (“No
Conflict of Interest”), 10 (“Confidentiality and Proprietary Rights”),
11 (“Injunctive Relief”), 12 (“General Provisions”) and 13 (“Entire Agreement”)
of this Agreement, and any other rights and obligations of either party hereto
which by their terms must or may be performed following the termination or
expiration of this Agreement, shall survive any such termination or expiration.

13. Entire Agreement. This Agreement, including the Exhibits attached hereto,
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral. This agreement may be
amended or modified only with the written consent of Executive and the Board of
Directors. No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.

 

10



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated:   4/5/11    

/s/Hany Massarany

          Hany Massarany

      GENMARK DIAGNOSTICS, INC.

Dated:   4/5/11   By:  

/s/ Chris Gleeson

           Chris Gleeson            Chairman and Chief Executive Officer

 

11